Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Zou (US PG pub 2019/0081848) in view of Armstrong et al. (US PG pub 2019/0353460) and Kronnect Technologies (NPL)
Zou shows all of the limitations of the claims except for specifying that wherein users launch the missile object by adjusting a position of the gaming client devices for setting parameters of the missile object, including elevation, and azimuth, based on an AR/VR overlay displayed over the gaming client devices and a virtual 3d whole earth visualization including rendering.
	



	Zou shows,
	In regards to claim 1,
A computer implemented system for employing augmented reality multiplayer gaming, including real world geolocation parameters on a virtual 3d whole earth visualization, comprising: 
a plurality of multiplayer gaming client devices;  ([0008], “establish a multiplayer gaming session among a plurality of mobile devices”)
a multiplayer game server coupled to the multiplayer gaming client devices over a communication network;  ([0003],  “Additionally, U.S.  Patent Application Publication No. US 2013/0225288 A1, entitled "Mobile Gaming Platform System and Method," describes a universal gaming controller and method for enabling connectivity between at least one physical host and at least one electronic device.”  US PG pub 2013/0225288 is incorporated by reference.  The gaming controller is considered to be the game server.)
an external geolocation system coupled to the multiplayer gaming client devices over the communication network; ([0030], “The location sensor 124 may be any location sensor or combination of location sensors that enables the physical location of the mobile device 100 to be determined.  For example, the location sensor 124 may be equipped to use a space-based navigation system, such as the global positioning system ("GPS") owned by the United States and operated by the U.S.  Air Force, and/or the global navigation satellite system ("GLONASS") owned by Russia and operated by the Russian Federal Space Agency.  The location sensor 124 may additionally or alternatively be equipped and configured to utilize multilateration of radio signals received from a plurality of cell towers to determine location, and/or to determine location at least in part using one or more Wi-Fi signals.  In some embodiments, the location sensor 124 may be configured to utilize a combination of two or more methods or systems for determining location.”  GPS is considered to be an external geolocation system)  and 
respective gaming resources including respective virtual missile objects launched respectively by the multiplayer gaming client devices on a virtual 3d whole earth visualization, ([0060], “virtual weapon type (e.g. pistol, shotgun, rifle, sniper rifle, grenade, bazooka, rocket, missile, bomb)”)
wherein the external geolocation system determines respective 3D real world locations of each of the multiplayer gaming client devices on a virtual 3d whole earth visualization, wherein the respective 3D real world locations of each of the multiplayer gaming client devices are known by the external geolocation system on a virtual 3d whole earth visualization, ([0055], “The location module 312 may further comprise information about a defined game arena, other players in the game, or the physical world (which information may be obtained, for example, by user input, from the mobile devices of other players in the game, and/or from a mapping database, a terrain database, or another geographic information system).”)

the multiplayer gaming client devices are positioned by respective users in 3D space so as to launch the respective missile objects at an angle and direction estimated by the respective users to hit the locations of another of the respective gaming client devices, ([0058], “The fire control module 320 may further comprise instructions for receiving information about activation of a trigger 212 on the gameplay device 200 from the Bluetooth module 216 of the gameplay device 200, via the wireless transceiver 116 of the mobile device 100.  Using this information, together with the tracked relative position and orientation of the various players and targets in the game and information about the particular weapon selected by the user of the mobile device 100 for the game (including, for example, information about the maximum range of the weapon, and the accuracy of the weapon at various ranges), the fire control module 320 can determine whether a given shot has hit a given target.  In other words, the fire control module 320 determines whether the mobile device 100 was pointed in the right direction (based on the location of the mobile device 100 and the location of a given target) to hit the target.  In some embodiments, the fire control module 320 may also obtain real-time weather data from an online weather database, and include effects of temperature, windspeed, humidity, air pressure, and/or other characteristics when calculating whether a given shot has hit a given target.”)
the multiplayer game server calculates a real world point of impact based on the angle and direction estimated by the respective users of the respective gaming client devices, ([0059], “In making calculations to determine whether a given shot has hit a given target, the fire control module 320 may be programmed to calculate a likelihood that the shot would have hit the target under the existing conditions, and to score the shot as on-target if the likelihood is greater than a threshold amount.”) and 
based on the respective known 3D real world locations of each of the multiplayer gaming client devices determined by the external geolocation system, (see paragraph [0030], as discussed above.)

the multiplayer game server determines if the point of impact on the virtual 3d whole earth visualization is considered to hit or miss one or more of the respective gaming client devices based on the calculated point of impact and the known 3D real world location of each of the respective gaming client devices, ([0058], “the fire control module 320 can determine whether a given shot has hit a given target. In other words, the fire control module 320 determines whether the mobile device 100 was pointed in the right direction (based on the location of the mobile device 100 and the location of a given target) to hit the target.”) and

the game server displays hits and misses on the respective gaming client devices. ([0059], “The size of the target used by the fire control module 320 to determine whether a given shot has hit the target may or may not correspond to the size of the target as the target is visually depicted on the display 112 by the imaging module 308.”  Continuing in [0060], “Some or all of these variables, as well as additional variables not listed here but that will be evident to persons of ordinary skill in the art based upon the present disclosure, may be considered by the fire control module 320 in determining whether a given shot has hit a target.”)

In regards to claim 2,
wherein the gaming client devices include at least one PCs, smart phones, and laptop clients. ([0027], “The wireless transceiver 116 may also allow the mobile device 100 to connect directly with a smartphone, tablet, laptop, or Bluetooth-enabled device.”  The connection working together is considered to be a gaming client device.)
 
	In regards to claim 3,
wherein the geolocation system includes at least one global positioning systems, cell tower triangulation systems, Galileo systems, Glonass systems, and Google location services systems. ([0030], see above citation)
 

Zou shows all of the limitations of the claims except for specifying that wherein users launch the missile object by adjusting a position of the gaming client devices for setting parameters of the missile object, including elevation, and azimuth, based on an AR/VR overlay displayed over the gaming client devices and a virtual 3d whole earth visualization
	Armstrong et al. teaches [0043], “The launch module orientation sensor 180-1 may include one or more of a variety of orientation sensors, such as accelerometer (including and Inertial Measurement Unit (IMU)), gyroscope, magnetometer, altimeter, and/or the like.  As such, the launch module orientation sensor 180-1 may be capable of providing information indicative of the location, heading, slope, azimuth, elevation, of the launch module of the of the rocket/missile artillery unit 120.”
Based on the teaching of Armstrong et al., it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Zou invention to incorporate elevation and azimuth in the AR display of Zou in order to improve the aiming.

	Kronnect Technologies teaches a graphical user interface (GUI) with animated ballistic trajectories with a virtual 3d whole earth visualization including rendering in order to enhance the GUI to see the global view or “big picture” and zoom into the area of most interest. 
Based on the teaching of Kronnect Technologies, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Zou invention to incorporate a virtual 3d whole earth visualization including rendering in order to enhance the GUI to see the global view or “big picture” and zoom into the area of most interest.


Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Zou (US PG pub 2019/0081848), Armstrong et al. (US PG pub 2019/0353460) and Kronnect Technologies (NPL) in further view of Steigerwald et al. (US PG pub 2015/0229108).
The combination of Zou, Armstrong et al. and Kronnect Technologies, as applied above, shows all of the limitations of the claims except for specifying that wherein the gaming resources include at least one arsenals, tradables, supplies, items, countermeasures, munitions, real and virtual currencies, profiles, inventories, contracts, GPS jamming, orbital defenses, and SCADA systems.
Steigerwald et al. teaches, [0131], “At higher power levels, laser bars are used for target designation, and as countermeasures against heat seeking and other types of guided missiles and weapons.  At the highest power output levels, laser bars are used as the engine for high energy lasers for directed energy weapons.”
Based on the teaching of Steigerwald et al., it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Zou, Armstrong et al. and Kronnect Technologies invention to incorporate countermeasures in a missile game in order to make the game more sophisticated.

Response to Arguments
Applicant's arguments filed 6/7/22 have been fully considered but they are not persuasive.
Applicant asserts a summary of the invention, “Accordingly, the invention of claim 1 determines on a virtual 3d whole earth visualization hits or misses of respective missile objects based on locations of respective gaming client devices known by an external geolocation system and estimated by respective users of the gaming client devices, wherein the respective users launch the respective missile objects by adjusting positions of the respective gaming client devices for setting parameters of the missile object, including elevation, and azimuth, based on an AR/VR overlay displayed over the respective gaming client devices for estimating the locations of the other respective gaming client devices.”
Then applicant asserts, “By contrast, the applied references, alone or in combination, fail to disclose and would not have rendered obvious the combinations of features recited by independent claim 1, as amended. Therefore, independent claim 1 is patentable. The dependent claims 2-5 are also patentable at least by virtue of their respective dependencies from a patentable independent claim, as well as for the additional features they recite.”
The examiner does not concur that the applied references, alone or in combination, fail to disclose and would not have rendered obvious the combinations of features recited by independent claim 1, as amended.  Applicant has not argued any particular claimed limitation that the prior has not shown or taught.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A CUFF whose telephone number is (571)272-6778. The examiner can normally be reached Monday - Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) 3at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached on 571 272-7147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHAEL A CUFF/Primary Examiner, Art Unit 3715